[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant husband Duane Mandeville has petitioned the court for a reduction in his alimony order which sum was ordered in March of 1999, on the grounds of substantial change of circumstances.
The defendant testified that his income which was $769.00 in February of 1999 has declined to $700.00 per week in his present employment. In addition, he avers that he is expecting a child and as a consequence that added expenses should allow for support obligation he did not have in February/March of 1999.
The court finds that $69.00 drop in income must be considered, however, the defendant has not shown current obligations to have increased. The claim for child support and expenses is prospective and the defendant is not obligated to pay for those at the present time. The motion to modify is denied without prejudice. The defendant did not show any current child support obligation.
KOCAY, J.